This is an appeal from a conviction and sentence for the crime of "assault with intent to commit rape."
There is no bill of exception and no assignment of errors in the record, and the appellant has not filed a brief in this court.
It appears that all of the proceedings in the case were regular and legal; therefore, the verdict and sentence must be affirmed. In the case of State v. McCrocklin, 130 La. 106, 57 So. 645, the rule is concisely stated as follows: "In the absence of a bill of exceptions, this court will not review the judgment of the lower court, except when there is error patent on the face of the record."
This was the settled jurisprudence of this state long before our Code of Criminal Procedure was adopted, and article 502 of that Code is merely an amplified reiteration of a well recognized rule.
The judgment and sentence appealed from are affirmed. *Page 997